Citation Nr: 1427885	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for right ankle sprain with peroneal tendonitis, evaluated as 10 percent disabling from December 1, 2007, to August 17, 2008, and from November 1, 2008, to November 23, 2008; 20 percent disabling from November 24, 2008, to January 6, 2009; 10 percent disabling from July 1, 2009, to November 1, 2009; and 20 percent disabling from November 2, 2009.  

(The issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility on July 9, 2013, is addressed in a separate remand.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned a temporary 100 percent evaluation for the Veteran's service-connected right ankle disability based on surgical or other treatment necessitating convalescence from October 17, 2007, and a noncompensable evaluation from December 1, 2007.  

During the pendency of the appeal, an August 2009 decision by a Decision Review Officer found clear and unmistakable error in a prior unspecified rating decision.  The August 2009 decision assigned a 10 percent evaluation for the Veteran's right ankle disability, effective August 2004.  The decision noted that the 10 percent evaluation remained assigned except during previously assigned periods of surgical convalescence and except for the period from November 24, 2008, to January 7, 2009, for which a 20 percent evaluation was being assigned.  A December 2009 rating decision increased the evaluation to 20 percent, effective November 2, 2009.  

As addressed briefly in the remand below, the originating agency by a May 2013 decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 25, 2011.  This was based on multiple service-connected disabilities.  The impact of the Veteran's right ankle disability on his capacity for employment is still at issue in the present appeal, and is addressed in the remand below.  

The Board remanded the claim in June 2011 for further development.  It has since been returned to the Board for further appellate action.

The record in this case consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

In the prior remand, the Board noted that clinical records indicated possible need for arthrodesis of the right ankle, or potentially other surgery subsequent to the most recent surgery in January 2009.  The Board remanded the case to obtain additional treatment records, and for an examination of the ankle if the Veteran had undergone more recent surgery or if an examination to evaluate the ankle was otherwise indicated.  

The present record does not indicate that the Veteran underwent additional surgery of the ankle subsequent to January 2009.  In the supplemental statement of the case issued in April 2012, it was noted that the record contained several recent evaluations of the right ankle for treatment purposes, and on that basis the originating agency determined that no additional examination of the ankle was required for adjudication purposes.   

Since that time, records in Veteran's Virtual VA reveal that he underwent VA examinations in May 2013 addressing claimed disabilities, including the right ankle.  These examinations were ostensibly to support the Veteran's then-pending claim for a TDIU, but included a separate examination of the right ankle.  The originating agency has failed to issue a supplemental statement of the case addressing the right ankle disability following the May 2013 examination.  The Veteran has not waived his right to have this evidence considered by the originating agency.  Hence, a remand for that purposes is required.

At the May 2013 ankle examination, the examiner noted limitation of motion with pain at the end-point of motion, as well as reported weekly flare-ups manifested by pain and stiffness precluding ability to move about and lasting three to four hours.  The examiner also noted that functional loss from the right ankle disability included weakened movement, excess fatigability, and pain on movement.  The Veteran's report of regularly using a brace for his right ankle was also noted.  

The May 2013 VA examiner reviewed X-rays of the right ankle revealing soft tissue swelling, mild deformity at the tip of the lateral malleolus, and calcaneal spur.  However, the examination report fails to note past MRI findings or past surgical findings.  A September 2010 VA treatment record notes chronic right foot and ankle pain with assessed possible sural nerve entrapment.  May 2010 MRIs reviewed by that September 2010 clinician revealed findings consistent with sinus tarsis syndrome, as well as pronounced thickening of peroneus longus and brevis tendons, consistent with past interventions or significant tearing.  

Thus, treatment records reflect possible significant disability beyond the ankle joint, including foot pain or dysfunction, which issues were neither noted nor addressed by the May 2013 VA examiner.  

The Board believes that an additional examination of the ankle is required to address any increased severity since May 2013, and to address involved conditions including, potentially, associated disability involving the foot.  

Additionally, a September 2010 VA treatment record notes a consultation for a possible triple arthrodesis.  More recent records within VBMS reflect right ankle instability, as assessed, for example, by a treating VA podiatrist in April 2014.  That podiatrist noted that the ankle would likely require fusion in the future, thus reinforcing past assessments of potentially needed arthrodesis.  The May 2013 examiner failed to address any need or plan for arthrodesis.  

Further, in a July 2011 letter to his U.S. Senator, the Veteran sought an update on the progress of his claim and explained that he could no longer work.  (Which claim was being addressed by that letter is admittedly unclear, since multiple claims were then pending.)  In connection with December 2010 treatment, the Veteran reported having been operated on his ankle three times, missing work for nine months on each occasion, and being "not better because of it."  The record reflects repeated grants of 38 C.F.R. § 4.30 benefits for convalescence following repeated right ankle surgeries, including most recently an extended interval of such benefits in 2009 based on continued non-healing and impairment in the ankle.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim. If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.

Thus, impact on employability including a question of unemployability due to the right ankle disability may be raised, requiring query of the Veteran's intention to raise a claim of unemployability due to the right ankle disability, and at the least requiring an examiner to address impact of the right ankle disability on work functioning.  These questions were also not addressed at the May 2013 examination.  

Accordingly, the case is REMANDED to RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Request the Veteran to clarify whether he is claiming to be unemployable due to his service-connected and respond appropriately to any such clarification received from the Veteran.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA records.

3.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of his right ankle disability and any associated disability.  The claims files and any pertinent evidence in the electronic records should be made available to and reviewed by the examiner.  Any necessary tests and studies should be conducted.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the functional impairment during flare ups.  The examiner should also address disability due to past surgeries on the ankle, any scheduled or required surgeries, ankle instability, and neurological involvement, including as reflected by past MRI studies.  

The examiner should specifically address any disability implicated by a September 2010 VA treating clinician's assessment of May 2010 right ankle MRIs revealing changes to the peroneus longus and brevis tendons, findings consistent with sinus tarsis syndrome, and possible sural nerve entrapment.  The examiner should thus also address any involvement of the right foot.  

The examiner should also provide opinions concerning the impacts of the Veteran's service-connected right ankle disability and any additional associated disabilities on his ability to work. 

The rationale for each opinion expressed must also be provided.

4.  Undertake any other indicated development.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

